Appleton, C. J.
Where money is loaned to be repaid upon demand, the statute of limitations instantly attaches. Ware v. Hewey, 57 Maine 391.
But where it is deposited for safe-keeping, no action lies until after a demand. Hosmer v. Clarke, 2 Greenl. 308.
As more than six years elapsed betweén the deposit and the demand, it may be questionable whether the demand was made. within a reasonable time, which would seem to be within the time required by the statute for bringing an action. Codman v. Rogers, 10 Pick. 112.
But however that may be, at the time of the deposit in 1863, no action was maintainable against a married woman, upon contracts entered into by her. Fuller v. Bartlett, 41 Maine, 241; Ayer v. Warren, 47 Maine, 217.
This is an action of assumpsit, and upon a contract express or implied. The contract to return the deposit was made when the money was deposited. The defendant was not then liable on her contracts. No contract has since been made. The act of 1866, c. 62, providing that “ the contracts of any married woman, *481made for any lawful purpose, shall be valid and binding,” is prospective, and has no application to past contracts. If the wife is not liable upon her note of hand, she cannot be liable where there is no written promise. An oral promise of a married woman is not more binding than one in writing. Bryant v. Merrill, 55 Maine, 515.

Plaintiff nonsuit.

Cutting, Kent, Walton, Dickekson, and Danfokth, JJ., concurred.
Tapley, J., dissented.